PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. (the Fund) ACCOUNTS OF THE FUND Equity Accounts Fixed-Income Accounts Diversified International Account (Class 1 & 2) Bond & Mortgage Securities Account (Class 1) Equity Income Account (Class 1 & 2) Government & High Quality Bond Account (Class 1 and Class 2) International Emerging Markets Account (Class 1) Income Account (Class 1 & 2) LargeCap Blend Account II (Class 1 & 2) Money Market Account (Class 1 & 2) LargeCap Growth Account (Class 1 & 2) Short-Term Income Account (Class 1 & 2) LargeCap Growth Account I (Class 1) LargeCap S&P 500 Index Account (Class 1) LargeCap Value Account (Class 1) MidCap Blend Account (Class 1 & 2) Asset Allocation Accounts Principal Capital Appreciation Account (Class 1 & 2) Asset Allocation Account (Class 1) Real Estate Securities Account (Class 1 & 2) Balanced Account (Class 1) SmallCap Blend Account (Class 1) Diversified Balanced Account (Class 2) SmallCap Growth Account II (Class 1 & 2) Diversified Growth Account (Class 2) SmallCap Value Account I (Class 1 & 2) Principal LifeTime Accounts 2010 Account (Class 1) 2020 Account (Class 1) 2030 Account (Class 1) 2040 Account (Class 1) 2050 Account (Class 1) Strategic Income Account (Class 1) Strategic Asset Management Portfolios Balanced Portfolio (Class 1 & 2) Conservative Balanced Portfolio (Class 1 & 2) Conservative Growth Portfolio (Class 1 & 2) Flexible Income Portfolio (Class 1 & 2) Strategic Growth Portfolio (Class 1 & 2) This prospectus describes a mutual fund organized by Principal Life Insurance Company ® (Principal Life). The Fund provides a choice of investment objectives through the Accounts listed above. The date of this Prospectus is May 1, 2011. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS ACCOUNT SUMMARIES Asset Allocation Account Balanced Account Bond & Mortgage Securities Account Diversified Balanced Account Diversified Growth Account Diversified International Account Equity Income Account Government & High Quality Bond Account Income Account International Emerging Markets Account LargeCap Blend Account II LargeCap Growth Account LargeCap Growth Account I LargeCap S&P 500 Index Account LargeCap Value Account MidCap Blend Account Money Market Account Principal Capital Appreciation Account Principal LifeTime Accounts Principal LifeTime 2010 Account Principal LifeTime 2020 Account Principal LifeTime 2030 Account Principal LifeTime 2040 Account Principal LifeTime 2050 Account Principal LifeTime Strategic Income Account Real Estate Securities Account Short-Term Income Account SmallCap Blend Account SmallCap Growth Account II SmallCap Value Account I Strategic Asset Management Portfolios Balanced Portfolio Conservative Balanced Portfolio Conservative Growth Portfolio Flexible Income Portfolio Strategic Growth Portfolio CERTAIN INFORMATION COMMON TO ALL ACCOUNTS 2 Principal Variable Contracts Funds, Inc. 1-800-852-4450 ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS PRICING OF ACCOUNT SHARES DIVIDENDS AND DISTRIBUTIONS MANAGEMENT OF THE FUND DISTRIBUTION PLAN AND ADDITIONAL INFORMATION REGARDING INTERMEDIARY COMPENSATION GENERAL INFORMATION ABOUT AN ACCOUNT Frequent Trading and Market Timing (Abusive Trading Practices) Eligible Purchasers Shareholder Rights Purchase of Account Shares Sale of Account Shares Restricted Transfers Financial Statements TAX INFORMATION FINANCIAL HIGHLIGHTS APPENDIX ADESCRIPTION OF BOND RATINGS ADDITIONAL INFORMATION Principal Variable Contracts Funds, Inc. 3 www.principalfunds.com A SSET A LLOCATION A CCOUNT Objective: The Account seeks to generate a total investment return consistent with preservation of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.80
